Citation Nr: 0205650	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  98-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had verified active service from September 1990 
to September 1991, with four months prior active service, and 
sixteen years, four months and eighteen days prior inactive 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision that confirmed 
and continued the 20 percent schedular evaluation in effect 
for the veteran's service-connected left shoulder disability.  
This case was previously before the Board in January 2000, at 
which time it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.

In February 1999, the RO issued a statement of the case that 
addressed various issues, primarily involving service 
connection for undiagnosed illnesses and for migraine 
headaches.  However, since the veteran did not file a timely 
substantive appeal, these issues are not before the Board, 
and this decision will be limited to the issue noted on the 
preceding page.

The Board notes that temporary total ratings pursuant to the 
provisions of 38 C.F.R. § 4.30 (2001) have been assigned for 
the disability at issue for various periods during the course 
of the veteran's appeal.  This decision only involves the 
schedular evaluation warranted for the veteran's service-
connected left shoulder disability.


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
pain productive of limitation of motion of the minor arm 
comparable to no more than to 25 degrees from the side.

2.  The veteran has a tender surgical scar of the left 
shoulder.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for left 
shoulder disability manifested by limitation of motion have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2001); DeLuca v. Brown, 8, 
Vet. App. 202 (1995).

2.  The criteria for a separate 10 percent evaluation for a 
surgical scar of the left shoulder have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the claimant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a claimant in developing the facts 
pertinent to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to assist in the 
development of the evidence in the veteran's case.  The 
veteran has not indicated he is in receipt of any additional 
private and/or VA medical treatment.  The RO has obtained the 
identified private and VA medical treatment records.  
Additionally, the RO provided the veteran with several 
examinations in relation to his left shoulder disability.  
While the veteran has not been afforded a VA examination for 
rating purposes subsequent to his most recent left shoulder 
surgery, clinical reports dated subsequent thereto are of 
record and refer to the disability status of the left 
shoulder.  Additionally, the veteran may reopen his increased 
rating claim on the showing of greater disability.

Rating decisions, a statement of the case, and supplemental 
statements of the case provided the veteran with the reasons 
and bases for the VA decision, and the applicable criteria 
for rating the veteran's left shoulder disability, including 
the criteria for a higher evaluation.  These notification 
letters were sent to the veteran's latest address of record, 
and correspondence copies were mailed to the veteran's 
accredited representative.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Factual background

Pursuant to a RO hearing officer's decision, service 
connection was established for left shoulder instability, 
status post rotator cuff repair, by a March 1993 rating 
decision, and assigned a 20 percent rating, effective from 
September 19, 1991.  With the exception of assignments of 
temporary total convalescence ratings, the 20 percent rating 
has been continued to date.  The current reopened increased 
rating claim was received on November 20, 1997.  However, the 
veteran was provided notice dated August 18, 1997 that a 
rating decision continued a 20 percent rating following 
termination of a temporary total convalescence rating.  No 
appeal was taken from that determination, and as such, it is 
final as to the rating assigned for the period considered.  
38 U.S.C.A. § 7105 (2001).  Hence, the rating period for 
consideration on appeal is from August 19, 1997.  38 C.F.R. 
§ 3.400 (2001).  During the rating period on appeal, 
temporary total convalescence ratings were assigned, pursuant 
to 38 C.F.R. § 4.30, from October 3, 1997 through January 31, 
1998, and from April 18, 2001 through September 30, 2001.

Private medical records dated in 1997 are in the claims 
folder.  The veteran underwent a left shoulder acromioplasty 
for impingement phenomenon with recurrent spur formation in 
May 1997.  In August 1997, the veteran's private physician 
indicated that the veteran could return to work later that 
month, without restrictions.  Resection of the distal end of 
the clavicle, and resection of osteolysis with spur removal, 
of the left shoulder, was performed in October 1997.  The 
veteran's private physician stated in November 1997 that the 
veteran had undergone an acromioplasty the previous month, 
and that the veteran was to find employment with permanent 
lifting restrictions of 5-10 pounds weight and no lifting 
above the shoulder height.  

A VA orthopedic examination was conducted in September 1997.  
The veteran complained of pain in the left shoulder, 
especially with movement.  It was noted that he could not 
move his arm properly.  An examination of the left shoulder 
revealed that there was no swelling or deformity.  There was 
no tenderness over the joint.  The veteran complained of pain 
in front of the left shoulder.  Abduction was to 95 degrees 
with a complaint of pain.  Forward flexion was to 90 degrees 
and power was satisfactory.  External rotation was to 65 
degrees and internal rotation was to 45 degrees.  Identified 
surgical scars were not noted to be symptomatic, including on 
skin examination.  The pertinent diagnoses were status post 
surgery of the left shoulder and chronic tendinitis of the 
left shoulder.

In a statement dated in January 1998, it was reported by a 
personnel service specialist of the United States Postal 
Service that the veteran had been found medically unsuitable 
for the position of cleaner/custodian laborer.  It was noted 
that a review of the veteran's physical examination and 
evaluation by a medical officer indicated that the veteran 
was not to lift more than 5-10 pounds or lift above shoulder 
height.  

Several other consistent statements were received from the 
veteran's private physician.  In March 1998, he wrote that he 
had been treating the veteran for bilateral shoulder problems 
for a couple of years.  He added that the veteran was under 
various restrictions because of the impingement of both 
shoulders.  

Clinical records from the veteran's private physician dated 
from October 1997 to May 1998 have been associated with the 
claims folder.  It was noted in February 1998 that the 
veteran was back working and lifting above shoulder height.  
It was reported that he had discomfort when he elevated his 
shoulder past 90 degrees.  On physical examination, it was 
noted he had palpable impingement of both shoulders with 
forced adduction and abduction of the shoulder.  In April 
1998, the veteran complained of bilateral shoulder discomfort 
and pain with impingement.  It was noted that he was doing 
very well overall.  It was indicated in May 1998 that there 
was a palpable clicking in the left shoulder.

The veteran provided sworn testimony at a RO hearing on 
appeal in April 1998.  He reported he was employed as a 
custodian without restrictions.  He stated that treatment 
with physical therapy and cortisone shots provided only 
temporary relief from pain.

The veteran was again afforded a VA orthopedic examination in 
July 1998.  It was noted that he was working in a post 
office.  The veteran complained of left shoulder pain.  It 
was reported that the pain was constant and that he had a 
hard time lifting or carrying anything or holding his arm in 
one position for a long time.  An examination disclosed no 
muscle atrophy.  There were surgical scars on the left 
shoulder, with no adhesions noted.  One scar was described as 
very pink and long.  The veteran complained of pain on 
palpation.  Forward flexion was to 80 degrees, active and 
passive; abduction was 85 degrees active, and 115 degrees 
passive; external rotation was to 70 degrees, with pain; and 
internal rotation was to 60 degrees.  Muscle strength was 
good, with a complaint of pain.  There was no atrophy of the 
muscles in the deltoid area.  No neurological deficiency was 
noted, and grip strength was good.  The examiner indicated 
that he could not comment on additional limitation of joint 
motion with fatigue and weakness.  An X-ray study of the left 
shoulder showed status post surgery with dissection of the 
lateral end of the clavicle.  The diagnosis was status post 
surgery of the left shoulder with dissection of the lateral 
end of the clavicle.  

VA outpatient treatment records dated in 2000 have been 
associated with the claims folder.  When the veteran was seen 
in March 2000, abduction and forward flexion of the left 
shoulder were to 80 degrees and extension was to 50 degrees.  
Magnetic resonance imaging of the left shoulder that month 
revealed findings suggestive of chronic rotator cuff tear and 
evidence of surgery.  Following an evaluation in April 2000, 
at which time no joint effusion was noted, the assessment was 
chronic rotator cuff injury with degenerative changes. 

A VA orthopedic examination was conducted in July 2000.  It 
was noted that the veteran had been forced to leave his job 
as an inspector because it required a lot of lifting, but 
that he was working as a custodian.  He reported that he 
could not lift more than ten pounds with his left arm.  He 
added that the arm felt weak.  He also stated that the range 
of motion of the left shoulder was limited and painful.  He 
described an occasional locking feeling in the left shoulder.  
A prominent surgical scar was noted across the top of the 
left shoulder and another was noted along the axillary lines.  
Physical examination of the left shoulder showed that it was 
slightly drooping.  There was minor atrophy of the deltoid 
muscles.  Tenderness on palpation was reported.  Active range 
of motion of the left shoulder revealed abduction from 0-80 
degrees with complaints of pain at 80 degrees; forward 
flexion was to 80 degrees with complaints of pain at 80 
degrees; external rotation was to 35 degrees; and internal 
rotation was to 65 degrees.  Passive range of motion revealed 
that abduction was to 110 degrees with complaints of pain 
between 80 and 110 degrees; forward flexion was to 110 
degrees with complaints of pain from 90-110 degrees; external 
rotation was to 45 degrees with complaints of pain from 35-45 
degrees; and internal rotation was to 65 degrees with 
complaints of pain at 65 degrees.  Power against resistance 
was moderate with complaints of pain and grip strength also 
moderate.  There was no neurological deficiency in the left 
upper limb.  The diagnosis was history of injury to the left 
shoulder with multiple post-injury surgeries with residual 
limitation of motion and pain.  

The examiner stated that he had reviewed the claims folder 
and commented that there was no evidence of incoordination, 
but that evidence of weakened movement against resistance was 
present.  There was objective evidence of pain with attempted 
active extension as well as tenderness of the prominent scar 
on top of the shoulder.  It was not possible to give an 
opinion on additional loss of functional ability during the 
flare-up.  It was the examiner's opinion that the impact of 
the left shoulder disability on the veteran's ability to work 
was minimal.  It was indicated that the veteran had to avoid 
raising his left arm above the shoulder level and avoid 
carrying weight as a residual of surgery producing a 
postoperative scar.  The physician noted that this produced 
limitation of motion, crepitation and tenderness.

A left shoulder deltoid repair was performed at a VA facility 
in April 2001 for persistent left shoulder pain and limited 
range of motion.  An examination prior to the surgery 
demonstrated very restricted range of motion and an obvious 
acromial deficiency.  There was severe weakness apparent in 
the deltoid as well.  The left upper extremity was otherwise 
neurovascularly intact.  

In a statement dated in May 2001, two VA orthopedic surgeons 
noted that the veteran had undergone left shoulder deltoid 
repair the previous month and would be off work recuperating 
and undergoing physical therapy until July 2001.

VA outpatient treatment records dated in 2001 show that the 
veteran was seen by VA approximately three weeks following 
the surgery when it was noted that he was doing well.  The 
incision was healed.  He had no active range of motion, but 
had been doing passive range of motion at home.  It was 
indicated that the deltoid deficiency was no longer palpable.  
It was reported the following month that the veteran was 
obviously abducting actively, although he had been instructed 
only to do passive range of motion.  In August 2001, it was 
noted that the veteran's pain continued at the anterior 
shoulder and posterior deltoid.  The veteran complained of 
left shoulder pain with "overuse" or "heavy lifting" in 
September 2001.  An examination of the left shoulder showed 
apical and deltopectoral tenderness.  Abduction was to 85 
degrees, flexion was to 120 degrees; and external rotation 
was to 20 degrees.  Lateral impingement, anterior 
impingement, acromioclavicular compression and apprehension 
tests were negative.  There was no instability to anterior 
drawer or sulcus.  Speed's test was negative on the left.  
The examiner noted that treatment had gone as far as it could 
and that no further operation was reasonable.  It was 
concluded that the veteran could return to work the next day 
with permanent restrictions of no over the shoulder work, no 
heavy lifting and no repetitive pushing/pulling.

The veteran provided testimony before the undersigned Member 
of the Board in November 1999 consistent with that stated at 
the RO hearing in April 1998.  He reported he had been 
terminated from previous employment due to functional 
restrictions residual to the disability at issue.

Documents of record establish that the veteran is right 
handed.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A maximum 30 percent evaluation may be assigned for 
limitation of motion of the arm of the minor extremity to 25 
degrees from the side.  When the motion is limited to midway 
between the side and shoulder level or at the shoulder level, 
a 20 percent evaluation may be assigned.  Diagnostic Code 
5201.

A 40 percent evaluation may be assigned for unfavorable 
ankylosis of the scapulohumeral articulation of the minor 
extremity with abduction limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2001).

A 40 percent evaluation may be assigned for fibrous union of 
the humerus of the minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2001).

The record reveals that the veteran has undergone a number of 
surgical procedures on his left shoulder.  It is not disputed 
that the veteran has limitation of motion of the left 
shoulder, with pain on motion.  The Board observes that 
forward flexion was to 90 degrees when the veteran was 
examined in September 1997, and was 80 degrees at the time of 
the July 1998 and July 2000 VA examinations.  Significantly, 
however, additional left shoulder surgery was deemed 
warranted in April 2001 due to pain and limitation of motion.  
Following the surgery, when he was seen at a VA outpatient 
clinic in September 2001, forward flexion was to 120 degrees, 
and there was no instability.  Additional tests, including 
lateral and anterior impingement and acromioclavicular tests, 
were negative.  As noted above, in order to warrant a higher 
rating, the evidence must establish that motion of the arm is 
limited to 25 degrees from the side.  Clearly, the least 
amount of forward flexion shown on the various VA 
examinations has been to 80 degrees.  

In addition, however, the Board must consider functional 
impairment due to pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1996); and DeLuca, 8, Vet. App. 202.  As such, it is 
significant to point out that while the VA examinations have 
not demonstrated sufficient limitation of motion to support a 
higher evaluation, it must be noted that there were 
complaints of pain on motion.  Based on the foregoing, the 
Board concludes that demonstrated functional impairment due 
to pain is comparable to limitation of motion of the arm to 
25 degrees from the side.  As such, a 30 percent rating is 
warranted for the veteran's service-connected disability of 
the left shoulder manifested by limitation of motion.  

However, there is no basis in the record for a rating in 
excess of 30 percent.  The Board observes that there is no 
evidence of ankylosis or fibrous union.  Accordingly, the 
Board finds that the evidence supports a 30 percent 
evaluation, but no higher for the veteran's left shoulder 
disability.

The provisions of 38 C.F.R. § 4.14 (2001) preclude the 
assignment of separate ratings for the same manifestations 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative or overlapping with symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet.App. 259 (1994).  
Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 
6 Vet.App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet.App. at 261, 262.  The Court has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In this case, in addition to residual functional impairment 
demonstrated by limitation of motion of the left shoulder, 
clinical evidence of record establishes that residual 
disability of the service-connected left rotator cuff repair 
is also manifested by a tender surgical scar.  This is a 
separate and distinct manifestation attributable to the 
rotator cuff repair, and as such may be compensated 
separately under a different diagnostic code.  

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. Part 4, 
Code 7803 (2001).  A 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7804 (2001).  Scars 
may be evaluated on the basis of any related limitation of 
function of the body part which they affect.  38 C.F.R. 
Part 4, Code 7805 (2001).  

In this case, the clinical evidence demonstrates that a 
surgical scar of the left shoulder is very pink, long and 
tender.  Significantly, however, it has not been reported to 
be ulcerated or poorly nourished.  Moreover, a surgical scar 
has not been shown to result in functional impairment of the 
left shoulder.  In this regard, the scar was noted to be not 
adherent.  In view of the foregoing, the Board finds that the 
evidence additionally supports the assignment of a separate 
10 percent evaluation for a surgical scar of the left 
shoulder.

The evidence does not show that either service-connected left 
shoulder disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2001).  Following the VA examination in July 
2000, the examiner opined that the left shoulder disability 
had only a minimal effect on the veteran's employment.  In 
this regard, the Board notes that, although the veteran has 
reported multiple employment terminations due to functional 
restrictions residual to service-connected left shoulder 
disability, this was noted to be from particular employers, 
and that he was able to obtain other employment.  Further, 
while the veteran was off work for a period of time following 
each surgery, he had been employed prior, and subsequent, to 
each operation.  In addition, it must be noted that in 
September 2001, the veteran was deemed able to return to 
work.  Thus, the evidence fails to show that either service-
connected left shoulder disability has produced marked 
interference with employment.  The record does not 
demonstrate that he has required any recent hospitalization 
for either left shoulder disability.  Accordingly, an 
extraschedular evaluation is not warranted.  


ORDER

A 30 percent evaluation for a left shoulder disability 
manifested by limitation of motion is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.

A separate 10 percent evaluation for a left shoulder surgical 
scar is granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

